DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9, 10, 11, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONG et al. (US 20140257122 A1).
Regrarding claim 1, ONG discloses:
a computer-implemented method comprising: receiving a balancing policy and an imbalanced dataset that comprises samples distributed unequally between different classes; automatically performing initial adjustment of the imbalanced dataset to comply with the balancing policy, at least by (paragraph [0171] which describes receiving as input training dataset with both minority class samples and majority class samples (e.g. imbalanced dataset) and the balancing policy, that uses a hybrid under-sampling and over-sampling technique (para. 0170). 
by: oversampling one or more of the classes which are underrepresented in the imbalanced dataset, at least by (paragraph [0173-0174] describes SMOTE, Synthetic Minority Over-sampling Technique where the minority class, is over-sampled, as claimed)
and if one or more of the classes are overrepresented in the imbalanced dataset, undersampling the one or more overrepresented classes, at least by (paragraph [0172] which describes combining P and N.sub.tj, where N.sub.tj is randomly sampled from N, and where P and N.sub.tj have the same number of samples, as such, N is being undersampled, as N is the majority class (e.g. overrepresented classes) and only N.sub.tj (subset of) samples are selected from N)
operating a generative machine learning model to generate samples for the one or more underrepresented classes, based on the initially-adjusted dataset, at least by (paragraph [0170] describes the machine learning system, paragraph [0173] which describes a generated synthetic dataset using SMOTE, which provides the addition of synthetic samples from minority class (e.g underrepresented classes) (see para. [0174-0175)
operating a machine learning classification model to label the generated samples with class labels corresponding to the one or more underrepresented classes, at least by (paragraph [0176] “a classification model .phi..sub.tj is built based on S.sub.tj”, paragraph [0156] further describes labeling the generated samples with class labels corresponding to the one or more underrepresented classes)
selecting some of the generated samples which, according to the labelling, have a relatively high probability of preserving their class labels, compared to other ones of the generated samples, at least by (at least by paragraph [0178] which describes selecting the samples associated the classification model which provides the highest accuracy related to predicting class labels)
and composing a balanced dataset which complies with the balancing policy and comprises: the samples from the imbalanced dataset belonging to the one or more underrepresented classes, the selected generated samples, and if one or more of the classes are overrepresented in the imbalanced dataset, an undersampling of the samples belonging to the one or more overrepresented classes in the imbalanced dataset, at least by (Examiner respectfully submits that this limitation is merely the intended result of the previous steps which describes the balancing policy, samples from  the imbalanced dataset… selected generated samples, and one or more classes that are overrepresented in the imbalanced dataset, paragraph [0180] describes a balanced dataset, based on the technique described previously involving hybrid under-sampling and over-sampling technique (e.g. the balancing policy) that includes the samples from  the imbalanced dataset… selected generated samples, and one or more classes that are overrepresented in the imbalanced dataset as describes above)
As per claim 2, claim 1 is incorporated and ONG further discloses:
wherein, if one or more of the classes are well-represented in the imbalanced dataset, the balanced dataset further comprises the samples belonging to the one or more well-represented classes in the imbalanced dataset, at least by (paragraph [0172, 0177] describes the balanced S.sub.tj which includes samples from N the majority class (e.g. one or more well-represented classes in the imbalanced dataset) 
As per claim 5, claim 1 is incorporated and ONG further discloses:
wherein, in the initial adjustment, the oversampling comprises ruleset-based production of new samples, at least by (paragraph [0174] generates synthetic samples based on over-sampling requirements (rules))
As per claim 6, claim 1 is incorporated and ONG further discloses:
wherein, in the initial adjustment, the oversampling comprises machine learning-based production of new samples, at least by (paragraph [0149] “applying machine learning algorithms on such an imbalanced dataset… under-sampling majority classes and over-sampling minority classes, paragraph [0174] generates synthetic samples based on over-sampling requirements )
As per claim 7, claim 1 is incorporated and ONG further discloses:
wherein, in at least one of the initial adjustment and the balancing, the undersampling comprises deletion of some of the samples in the one or more overrepresented classes, at least by (paragraph [0172] which describes combining P and N.sub.tj, where N.sub.tj is randomly sampled from N, and where P and N.sub.tj have the same number of samples, as such, N is being undersampled, as N is the majority class (e.g. overrepresented classes) and only N.sub.tj (subset of) samples are selected from N, by selecting only a subset of samples from N, the unselected samples are removed.
As per claim 9, claim 1 is incorporated and ONG further discloses:
performed on a hardware processor of the computer in which the method is implemented, at least by (paragraph [0189] which describes the system including processor)
Claims 10, 11, 14-16 recite equivalent claim limitations as claims 1, 2, 5-7 above, except that they set forth the claimed invention as a system;  Claims 18 and 19 recite equivalent claim limitations as claims 1, 2 above, except that they set forth the claimed invention as a above and computer program product comprising a non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONG in view of Chari et al. (US 20130097103 A1).
As per claim 3, claim 1 is incorporated and ONG fails to discloses:
wherein the balancing policy defines a specific distribution of the samples among the different classes
However, Chari teaches the above limitations at least by (paragraph [0032] which uses the calculated class distribution in the clusters (e.g. samples among the different classes) to determine the number of samples to draw from each cluster (e.g. balancing policy).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chari into the teaching of ONG as they relate in balancing imbalanced datasets and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of yielding a more balanced data set as taught by Chari in para. 0007.
As per claim 4, claim 3 is incorporated and ONG fails to discloses:
wherein the balancing policy comprises a percentile band defining a minimal and a maximal percentile of samples allowed for each of the different classes
However, Chari teaches the above limitations at least by (paragraph [0029] also provides an example of possible minimum and maximum percentages for number of selected samples, paragraph [0033] which describes calculating a maximum entropy sampling from each cluster, such calculation provides a percentile band defining a minimal and a maximal percentile of samples allowed for each of the different classes.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chari into the teaching of ONG as they relate in balancing imbalanced datasets and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of yielding a more balanced data set as taught by Chari in para. 0007.

Claims 12 and 13 recite equivalent claim limitations as claims 3 and 4 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim(s) 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONG in view of Badjatiya et al. (US 20210117718 A1).
As per claim 8, claim 1 is incorporated and ONG fails to disclose:
wherein, in the imbalanced dataset, a ratio between an amount of samples in a smallest one of the classes and an amount of samples in a largest one of the classes is 1:2 or greater.
However, Badjatiya et al. (US 20210117718 A1) teaches the above limitations at least by (paragraph [0038] which describes the imbalanced data set as having he majority class (e.g. largest) having at least twice as many training instances as the minority class (e.g. smallest).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Badjatiya into the teaching of ONG as such a ratio is known in the art when describing imbalanced data sets

Claim 17 recite equivalent claim limitations as claim 20 above, except that they set forth the claimed invention as a system;  Claim 20 recite equivalent claim limitations as claim 8 above, except that they set forth the claimed invention as a above and computer program product comprising a non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/1/2022